DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 4 are pending.  Claim 1 was amended.
	
Allowable Subject Matter
Claims 1 – 4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Uchida and Kanda, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
calculate, with reference to the stored data, a memory quantity within a time when classification of the conditions of use does not change, the memory quantity being a quantity indicating an amount of change in voltage resulting from a memory effect of the nickel hydride battery, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 - 4 the closest prior art of record, Uchida, Kanda, and Hoffman, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 1, as discussed above.


	Response to Arguments
Applicant’s arguments, see 9, filed 25 June 2021, with respect to claims 1 - 4 have been fully considered and are persuasive.  The rejection of 36 March 2021 has been withdrawn.   Applicant argues that “both Uchida and Kanda fail to disclose considering an open circuit voltage of the battery, let alone categorizing conditions of use based on an open circuit voltage of the battery and a temperature of the battery”.  Examiner agrees that the combination of Uchida and Kanda is silent with respect to determining an incremental amount of battery memory based on the open circuit voltage and the temperature of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862